Citation Nr: 0715151	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.   
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2002 and August 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.


FINDINGS OF FACT

1.  Tinnitus was not present within a year of the veteran's 
discharge from service and is not etiologically related to 
active service or to service-connected disability.

2.  The veteran's bilateral hearing loss is manifested by 
level I hearing in the right ear and level II hearing in the 
left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to the hearing loss claim, the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in February 2004, subsequent to the 
initial adjudication of the claim.  Although he was not 
specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

In response to his tinnitus claim, he was provided the 
required notice, to include notice that he submit any 
pertinent evidence in his possession, by letter mailed in a 
March 2004, prior to the initial adjudication of the claim.

While the veteran has not been provided with respect to the 
effective-date element of either claim or the disability-
evaluation element of the tinnitus claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board has determined that 
neither a compensable rating for hearing loss nor service 
connection for tinnitus is warranted.  Consequently, no 
effective date or disability evaluation will be assigned as a 
result of the Board's decision.  Accordingly, the failure to 
provide notice with respect to those elements of the claims 
is no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his VA treatment records 
and service medical records.  In addition, the veteran was 
afforded VA examinations in May 2004 and October 2002.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  The Board 
acknowledges that the veteran disputes the history recorded 
by the May 2004 VA examiner concerning the onset of the 
veteran's tinnitus, but has determined that the report of 
that examination is adequate for adjudication purposes.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the veteran's 
hearing loss claim would have been different had adequate 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Compensable Rating for Hearing Loss

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2006).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the pure tone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the higher 
Roman numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Analysis

The veteran was afforded a VA audiological examination in 
October 2002.  The following audiometric findings were 
reported:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
40
40
40
41
LEFT
50
45
40
45
45

Speech audiometry results showed speech recognition ability 
of 96 percent in the right ear and 88 in the left ear.  The 
diagnosis was mild to moderate hearing loss in the right ear 
and mild to moderately severe in the left ear.

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The veteran was afforded a second VA audiological examination 
in May 2004.  The following audiometric findings were 
reported at that time:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
40
40
40
41
LEFT
45
45
45
40
44

Speech audiometry results showed speech recognition ability 
of 96 percent in the right ear and 84 in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

Accordingly, the Board concludes that the disability is 
properly assigned a noncompensable rating under the schedular 
criteria.

Service Connection for Tinnitus

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2000); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran maintains that service connection is warranted 
for tinnitus because it resulted from noise exposure during 
service or is secondary to his service-connected bilateral 
hearing loss disability.

The veteran's service medical records are negative for 
evidence of tinnitus.  Although the veteran now alleges that 
he has had tinnitus since his separation from service, he has 
submitted no medical evidence documenting a complaint or 
diagnosis of tinnitus prior to the filing of his claim in 
January 2004.  Moreover, although he filed a claim for 
service connection for hearing loss in April 2002, he did not 
mention tinnitus at that time and the report of an October 
2002 VA examination indicates that he denied a history of 
tinnitus.    

There is also no medical evidence of a nexus between the 
veteran's tinnitus and his active service or between his 
tinnitus and his service-connected hearing loss disability.  
Moreover, a VA audiologist who examined the veteran in May 
2004 has opined that the veteran's tinnitus is unrelated to 
his active service and his service-connected hearing loss 
disability.  The audiologist based his opinion that the 
tinnitus was unrelated to active service on history 
reportedly provided by the veteran of initially noticing 
tinnitus 20 years after his discharge from service.  The 
veteran subsequently disputed that he gave such a history to 
the audiologist.  The Board can ascertain no reason for the 
audiologist to have fabricated this history.  It is possible 
that the audiologist misunderstood the veteran, although such 
appears unlikely to the Board.  

The fact remains that the veteran has submitted no medical 
evidence showing that he had tinnitus within thirty years of 
his discharge from service and has also failed to provide any 
medical nexus evidence.  Accordingly, the Board concludes 
that the preponderance of the evidence is against this claim.



ORDER

Service connection for tinnitus is denied.

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


